Title: From Thomas Jefferson to Timothy Pickering, 6 September 1780
From: Jefferson, Thomas
To: Pickering, Thomas



Sir
Richmond Sep. 6. 1780.

Your favor of Aug. 21. came to hand two days ago, and has been laid before Council. The appointment of a person really proper for the deputy Q. M’s place is not very easy. The conduct of Colo. Finnie who has hitherto acted in that office has been certainly reprehensible at times, and he seldom I think pursues an object with that steadiness and attention which is so peculiarly necessary in that department. An indifferent measure carried through with perseverance is better than a good one taken up only at intervals. Colo. Finnie wants neither activity nor integrity. Had he been as able to comprehend more objects than one at a time, to see them all carried on together, or where that could not be done, to decide between the more and less important, he would have avoided complaint. On the other hand he is in possession of the office and without substantial misconduct might think himself injured if discontinued; he is master of the detail of the business and of the means in hand for executing it: we are now in the midst of a campaign, and in a crisis where his exertions to the Southward are peculiarly called for since our late total loss of waggons. In such a situation we might suffer much before a stranger would become acquainted with his duties. These various considerations have induced the council to suppose it might be better to continue him. However as by his last information we have reason to believe he is now gone to Philadelphia where you will have it in your power to settle the matter with himself, we wish to leave it to yourself, being ready to confirm that or any other choice you shall make, and to aid them as far as is in our power in the execution of their office. I shall therefore retain the papers you sent me and insert whatever name in them you shall be pleased to desire. If Colo. Finnie be appointed it is no matter how soon he return, as the present seems to be almost as ill-timed as his former journey to Philadelphia.
I have the honor to be with the greatest respect Sir Your most obedient & most humble servt,

Th: Jefferson

